Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page 1of11

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

IN RE:
RICHARD G. O’NEILL, and
TARA K. O’NEILL

CASE NO.: 6:21-bk-00039
Debtor(s).

 

CHAPTER 13 PLAN

A. NOTICES.

Debtorl must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

 

 

 

 

A limit on the amount of a secured claim based on a valuation which may | Included Not Included

result in a partial payment or no payment at all to the secured creditor. See | _ X!

Sections C.5(d) and (e). A separate motion will be filed. a

Avoidance of a judicial lien or nonpossessory, nonpurchase money security | Included Not Included

interest under 11 U.S.C. § 522(f). A separate motion will be filed. See j = [xX]

Section C.5(e).

Nonstandard provisions, set out in Section E. Included Not Included
° x

THIS AMENDED PLAN PROVIDES FOR PAYMENTS TO | Included Not Included

CREDITOR/LESSOR [NAME OF SECURED CREDITOR/LESSOR] TO BE | c xl

INCLUDED IN PLAN PAYMENTS; THE AUTOMATIC STAY IS

REINSTATED AS TO THIS CREDITOR.

 

 

 

 

 

 

NOTICE TO DEBTOR: [IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION C.5qg), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED CREDITOR
ARE NOT SPECIFICALLY INCLUDED IN THE PLAN PAYMENTS, THE AUTOMATIC STAY
DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION TO FORECLOSE OR
REPOSSESS THE COLLATERAL.

 

l

All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
individuals.

Effective August 1, 2020.
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page 2 of 11

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN
PERSONAL OR REAL PROPERTY COLLATERAL.

B. MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the Trustee’s fee of
10% and shall begin 30 days from petition filing/conversion date. Debtor shall make Plan
Payments to the Trustee for the period of 60 months. If the Trustee does not retain the full 10%,
any portion not retained will be disbursed to allowed claims receiving payments under the Plan
and may cause an increased distribution to the unsecured class of creditors.
$ 2,300.00 from month 1 through 18.
$ 2,700.00 from month 19 through 59.
$ 94,000.00 from month 60 through 60.

Cc. PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $_4,620.00__ Total Paid Prepetition $_2,120.00_ Balance Due $ 2,500.00

MMM Fee $ Total Paid Prepetition §$ Balance Due $

Estimated Monitoring Fee at $ 50.00 per Month.

Attorney’s Fees Payable Through Plan at $300.00/150.00 Monthly (subject to adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

 

Acct. No. Creditor Total Claim Amount
NONE

 

 

 

 

 

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

 

 

 

 

 

 

Last Four Digits of Acct. No. Creditor Total Claim Amount
NONE
4. TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall

receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under
the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate protection payments.
The Trustee shall disburse adequate protection payments to secured creditors prior to confirmation, as
soon as practicable, if the Plan provides for payment to the secured creditor, the secured creditor has

2
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page 3of11

filed a proof of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor under 11
U.S.C. § 501(c), and no objection to the claim is pending. If Debtor’s Plan Payments are timely paid,
payments to secured creditors under the Plan shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Assessments, and Arrears, if any, Paid
Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages
and maintain regular monthly postpetition payments on the following claims secured by
Debtor’s principal residence. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a
discharge of personal liability on these claims.

Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments
are due on the first payment due date after the case is filed and continue monthly thereafter.
The amount of postpetition mortgage payments may be adjusted as provided for under the
loan documents. Postpetition ongoing homeowner’s association and condominium
association assessments may be included in the Plan or may be paid direct. If Debtor intends
to pay postpetition assessments through the Plan, list the Regular Monthly Payment. If
Debtor intends to pay postpetition assessments direct, state “Direct” in the Regular Monthly
Payment column.

 

 

Last Four Creditor Collateral Regular Gap Payment | Arrears
Digits of Address Monthly
Acct, No. Payment
2041 US Bank 231 Chestnut | $1,565.50 $1,565.50 | $118,995.19
Ridge St.,
Winter
Springs, FL
32708

 

 

 

 

 

 

 

 

 

(b) Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
HOA and Condominium Association Assessments, and Arrears, if any, Paid Through
the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain
regular monthly postpetition payments on the following claims secured by Debtor’s real
property. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
liability on these claims.

Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments
are due on the first payment due date after the case is filed and continue monthly thereafter.
The amount of postpetition mortgage payments may be adjusted as provided for under the
loan documents. Postpetition ongoing homeowner’s association and condominium
association assessments may be included in the Plan or may be paid direct. If Debtor intends
to pay postpetition assessments through the Plan, list the Regular Monthly Payment. If
Debtor intends to pay postpetition assessments direct, state “Direct” in the Regular Monthly
Payment column.

 
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page 4of11

 

 

Last Four Creditor Collateral Regular Gap Payment | Arrears
Digits of Address Monthly
Acct. No. Payment

None

 

 

 

 

 

 

 

 

 

(c) Claims Secured by Real Property - Debtor Seeks Mortgage Modification Mediation
(MMM). No later than 90 days from the petition date or the date the case converts to
Chapter 13, Debtor shall file a motion seeking MMM. Information and forms related to
MMM are available in the Court’s procedure manual on the Court’s website,
www.flmb.uscourts.gov. Pending the resolution of the MMM, the Plan Payments shall include
the following adequate protection payments to the Trustee: (1) for homestead property, the lesser
of 31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
homeowner’s association fees), or the normal monthly contractual mortgage payment; or (2) for
non-homestead, income-producing property, 75% of the gross rental income generated from the
property. If Debtor obtains a modification of the mortgage, the modified payments shall be
included in the Plan Payments. Debtor will not receive a discharge of personal liability on these
claims.

 

Last Four Digits of
Acct. No.

Collateral Address Adequate Protection

Payment

Creditor

 

None

 

 

 

 

 

 

 

(d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision does not apply
to a claim secured solely by Debtor’s principal residence. A separate motion to determine
secured status or to value the collateral must be filed. Payment on the secured portion of the
claim, estimated below, is included in the Plan Payments. Unless otherwise stated in Section E,
the Plan Payments do not include payments for escrowed property taxes or insurance.

 

 

 

Last Four Creditor Collateral Claim Value Payment Interest
Digits of Description/ Amount Through Rate
Acct. No. Address Plan

None

 

 

 

 

 

 

 

 

 

 

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or under 11
U.S.C. § 506 to determine secured status and to strip a lien.

 

Last Four Digits of Acct. No.

 

Collateral Description /
Address

Creditor

 

 

 

 
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page5of11

None

 

 

 

 

 

 

(f) Payments on Claims Secured by Real Property and/or Personal Property to Which 11
U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
§ 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition
date and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s
personal use; or (2) incurred within one year of the petition date and secured by a purchase
money security interest in any other thing of value. These claims will be paid in full under the
Plan with interest at the rate stated below.

 

 

Last Four Creditor Collateral Claim Payment Interest Rate
Digits of Description/ Amount Through Plan
Acct. No. Address

None

 

 

 

 

 

 

 

 

 

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through the Plan
Under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the Plan
with interest at the rate stated below.

 

 

Last Four Creditor Collateral Claim Payment Interest Rate
Digits of Description/ Amount Through Plan
Acct. No. Address

None

 

 

 

 

 

 

 

 

 

(h) Claims Secured by Personal Property — Maintaining Regular Payments and Curing
Arrearages, if any, Under 11 U.S.C. § 1322(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge
of personal liability on these claims.

 

 

Last Four Digits | Creditor Collateral Reg ula r| Arrearage
of Acct. No. Description Contractual
Payment
None

 

 

 

 

 

 

 

 
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page 6of11

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being made via
automatic debit/draft from Debtor’s depository account and will continue to be paid directly to
the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing
herein is intended to terminate or abrogate Debtor’s state law contract rights. Because these
secured claims are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not
receive a discharge of personal liability on these claims.

 

Last Four Digits of Acct. No. Creditor Property/Collateral

 

None

 

 

 

 

 

 

(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in
rem as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the
filing of this Plan.

 

Last Four Digits of Acct. No. Creditor Collateral

Description/Address

 

None

 

 

 

 

 

 

(k) Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and
defenses are neither terminated nor abrogated. Because these secured claims are not provided for
under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability
on these claims.

 

 

 

 

 

 

 

 

Last Four Digits of Acct. No. Creditor Collateral
Description/Address
None
6. LEASES/EXECUTORY CONTRACTS, As and for adequate protection, the Trustee

 

6

 
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page7 of 11

shall disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan,
as soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a
proof of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under 11
U.S.C. § 501(c), and no objection to the claim is pending. If Plan Payments are timely paid, payments to
creditors/lessors under the Plan shall be deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid and
Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full
through the Plan, Debtor will not receive a discharge of personal liability on these claims.

 

 

Last Four Digits | Creditor/Lessor Description of Regular Arrearage and
of Acct. No. Leased Property | Contractual Proposed Cure
Payment
None

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid
via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing
herein is intended to terminate or abrogate Debtor’s state law contract rights. Because these
leases/executory contracts are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor
will not receive a discharge of personal liability on these claims.

 

Last Four Digits of Acct. No. Creditor/Lessor Property/Collateral

 

None

 

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
Property. Debtor rejects the following leases/executory contracts and will surrender the
following leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and
1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
these creditors and lessors upon the filing of this Plan.

 

Last Four Digits of Acct. No. Creditor/Lessor Property/Collateral to be

Surrendered

 

None

 

 

 

 

 

 

 
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page 8 of 11

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the above-
referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan. The estimated
dividend to unsecured creditors shall be no less than $ 1,760.00.

D. GENERAL PLAN PROVISIONS:

l. Secured creditors, whether or not provided for under the Plan, shall retain the liens
securing such claims.

2, Payments made to any creditor shall be based upon the amount set forth in the creditor’s
proof of claim or other amount as allowed by order of the Court.

3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of
the estate shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of
this case, unless the Court orders otherwise. Property of the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal
of this case, unless the Court orders otherwise, or

(b) XX shall vest in Debtor upon confirmation of the Plan.

4, The amounts listed for claims in this Plan are based upon Debtor’s best estimate and
belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered by the
Court, the Trustee shall only pay creditors with filed and allowed proofs of claim. An
allowed proof of claim will control, unless the Court orders otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet conflicts
with this Plan, the provisions of the Plan control prior to confirmation, after which time
the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when due.
(However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee
with a statement to that effect.) For each tax return that becomes due after the case is
filed, Debtor shall provide a complete copy of the tax return, including business returns if
Debtor owns a business, together with all related W-2s and Form 1099s, to the Trustee
within 14 days of filing the return. Unless otherwise ordered, consented to by the Trustee,
or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition
to the Plan Payments. Debtor shall not instruct the Internal Revenue Service or other
taxing agency to apply a refund to the following year’s tax liability. Debtor shall not
spend any tax refund without first having obtained the Trustee’s consent or Court
approval.

 
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page 9of11

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure
3015(c). Note: Any nonstandard provisions of this Plan other than those set out in this Section

are deemed void and are stricken.
None

 

 

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are identical
to those contained in the Model Plan adopted by this Court, and that this Plan contains no

 

additional or deleted wording or nonstandard provisions other than any nonstandard provisions

included in Section E.

SIGNATURE(S):

L.0¢ aul

Richard G. O'Neill ce

Verte Kk. Cnutl

Tara K. O’Neill

Attorney for Debtor(s)

tle ok

Cyn yt a E. Lewis
Lewis & Monroe, PLLC

Date Volo
Date (/te/2|

Date 16/202 /

 
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page 10 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 at.

1 at

49 at

DUE DATE 24-XXX_ O'NEILL
STH 25/2021 10.0%
I Unsecured Debtor Pmt Tee Fee
60 60
2/5/2021 1 $4.50 $2,300.00 $230.00
3/5/2021 2 $4.50 $2,300.00 $230.00
4/5/2021 3 $4.50 $2,300.00 $230.00
5/5/2021 4 $4.50 $2,300.00 $230.00
6/5/2021 5 $4.50 __ $2,300.00 $230.00
71512021 6 $4.50. $2,300.00 $230.00
8/5/2021 7 $4.50 $2,300.00 $230.00
9/5/2021 8 $450 $2,300.00 $230.00.
10/5/2021 9 $4.50 $2,300.00 ‘$230.00
11/5/2021 10° $4.50 $2,300.00 $230.00.
12/5/2021 11 $1.50 $2,300.00» $230.00 _
1/5/2022 12_ $1.50 _ $2,300.00 _$230.00_
2/5/2022 13. $1.50 _ $2,300.00 $230.00 _
L 3/5/2022 14 $1.50  —_ $2,300.00 $230.00 ~
4/5/2022 15 $1.50 $2,300.00 $230.00
5/5/2022 16 $1.50 $2,300.00 $230.00
6/5/2022 17° $1.50 $2,300.00 = $230.00
7/5/2022 18 $1.50 18 at $2,300.00 $230.00
8/5/2022 19 $11.50 $2,700.00 «$270.00 _
9/5/2022 20° $11.50 0 $2,700.00 $270.00 _
10/5/2022 21 _$11,50 $2,700.00 $270.00
11/5/2022 22 $11.50 —‘ $2,700.00 ~~ $270.00
12/5/2022 23 $11.50 ——s——« $2,700.00 = $270.00 |
1/5/2023 24 $11.50  —* $2,700.00 = $270.00
2/5/2023 25 $11.50  —« $2,700.00 ~— $270.00
3/5/2023 26 $11.50 $2,700.00 $270.00
4/5/2023 27° $11.50 ‘$2,700.00 $270.00
5/5/2023 28 $11.50 $2,700.00 — $270.00
6/5/2023 29° $11.50 —_— $2,700.00 ‘$270.00
7/5/2023 30° $11.50 $2,700.00 $270.00
| —s-« 8/5/2023 34 $11.50 _ $2,700.00 $270.00
_ 9/5/2023 32. $11.50 «$2,700.00 $270.00 ©
10/5/2023 33 $11.50 $2,700.00 $270.00 -
| 11/5/2023 34 $11.50  ——- $2,700.00 —_— $270.00
| 12/5/2023 35. $11.50 $2,700.00 $270.00
1/5/2024 36 $11.50 $2,700.00 $270.00
2/5/2024 37° $11.50 $2,700.00 $270.00 |
f 3/5/2024 38 $11.50 $2,700.00 $270.00
4/5/2024 39 $11.50 _ $2,700.00 $270.00 _
5/5/2024 40. $11.50 $2,700.00 $270.00 _
6/5/2024 41 $11.50 $2,700.00 $270.00 _
7/5/2024 42 $11.50 _ $2,700.00 $270.00
8/5/2024 43 $11.50 $2,700.00 —_—‘ $270.00
9/5/2024 44 $11.50 $2,700.00 $270.00
10/5/2024 45 $11.50 $2,700.00 $270.00
11/5/2024 46 $11.50 —— $2,700.00 =‘ $270.00 _
12/5/2024 47 $41.50 $2,700.00 $270.00
1/5/2025 48 $41.50 $2,700.00 $270.00
2/5/2025 49° $41.50 $2,700.00 $270.00 _
3/5/2025 50 $41.50 “$2,700.00 $270.00 ©
4/5/2025 51_ $34.00 $2,700.00 $270.00.
5/5/2025 52 _ $79.50 $2,700.00 = $270.00
6/5/2025 53 $79.50  ——«*$2,700.00 + —_ $270.00
| s7/8/2025 $4 $79.50  ——-——«$2,700.00 —«$270.00
8/5/2025 55 _ $79.50 $2,700.00 = $270.00 -
| 9/5/2025 56 $79.50 _ $2,700.00 $270.00 ©
10/5/2025 §7 $56.50 ‘$2,700.00 _—‘$270.00
11/5/2025 58 $56.50 $2,700.00 $270.00
12/5/2025 §9 $56.50 41 at $2,700.00 $270.00
1/5/2026 60_— $653.31 1 at $94,000.00 $9,400.00 _
$1,799.31 $246,100. 00. "$24,610. 00.
$132,029.60 _ _ Ce
. a 1% _.
_ Liquidity. $1,792.00

$2, 500. 00

ATTY

$300.00.
$300.00
$300.00.
$300.00.
$300.00.
$300.00
$150.00
$150.00

$150.00

$150.00 _
$100.00

_ ATTY _

MONITORING
FEE|

 

$50.00]

$2,700.00]
_CLM 350

 

 

 

 
Case 6:21-bk-00039-LVV Doc5 Filed 01/06/21 Page 11 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liquidity

 

DUE DATE a
5TH US BANK © _ US Bank
___ CHESTNUT RIDGE GAP ‘Arrears
60
2/5/2021 1. $1,565.50 - $200.00
3/5/2021 2 $1,565.50 $200.00
4/5/2021 3 $1,565.50 $200.00
5/5/2021 4 “$1,565.50 | $200.00
6/5/2021 5 $1,565.50 $200.00
7/5/2021 6 $1,565.50 6 at $200.00
8/5/2021 7 $1,565.50. $300.00
9/5/2021 8 $1,565.50. a $300.00
10/5/2021 9 $1,565.50 _ $300.00
11/5/2021 10° $1,565.50 10at | 4at $300.00
12/5/2021 11. $1,565.50. _ $38.00 1 at $315.00
~ 1/5/2022, 12 __ $1,565.50  —-«—s«&$ 38.00 $415.00
2/5/2022 13° $1,565.50. _ $38.00 ~~ $415.00
3/5/2022 14 $1,565.50 $38.00 $415.00
4/5/2022 15 ~ $1,565.50 $38.00 $415.00
5/5/2022 16 $1,565.50. $38.00 $415.00.
6/5/2022 17 $1,565.50. $38.00 . $415.00
7/5/2022, 18 ‘$1,565.50. | une 38.00 7 at $415.00
8/5/2022 19 $1,565.50 $38.00 $765.00
9/5/2022 20° $1,565.50. $38.00 . $765.00
10/5/2022, 21 «$1,565.50 $38.00 _ $765.00
1/5 j $1,565.50 $38.00 $765.00
_ 12/6/2022 23. _ $1,565.50 $38.00 $765.00
1/5/2023 24 $1,565.50 __.. $38.00 $765.00
2/5/2023 25 $1,565.50 $38.00 $765.00
3/5/2023 26_ $1,565.50, $38.00 $765.00
45/2023 27 $1,565.50 $38.00 $765.00
5/5/2023 28 $1,565.50 $38.00 _ $765.00
_ 6/5/2023 29 ___ $1,565.50. $38.00 $765.00
7/5/2023 30. ~ $1,565.50. $38.00 __ $765.00.
8/5/2023 31 $1,565.50 $38.00 $765.00
9/5/2023 32_ $1,565.50 __.. $38.00 _ $765.00 _
10/5/2023 33 $1,565.50 $38.00 $765.00.
11/5/2023 34 $1,565.50 $38.00 $765.00
12/5/2023 35. $1,565.50 $38.00 __ $765.00
1/5/2024 36 $38.00 $765.00
2/5/2024 37. - $38.00 $765.00
3/5/2024 38 $38.00 $765.00 _
4/5/2024 39° $38.00 $765.00
5/5/2024 40. “$1,565.50 $38.00 $765.00
6/5/2024 41 $1,565.50 $38.00 9765.00
71512024 42_ $1,565.50 $38.00 __._ $765.00
8/5/2024 43 _ $1,565.50, $38.00 $765.00
9/5/2024 44 $1,565.50  —-s—- $38.00 $765.00
“10/5/2024 45 $1,565.50 $38.00 7 $765.00
11/5/2024 46. $1,565.50 $38.00 28 at $765.00
_ 12/5/2024. 47, $1,565.50. $38.00 $735.00 |
1/5/2025 48 $1,565.50. $38.00 $735.00
2/5/2025 49° $1,565.50. $38.00. $735.00
3/5/2025 50 $1,565.50 40 at $38.00 $735.00
4/5/2025 51 $1,565.50 ‘at $45.50 $735.00
5/5/2025 52 $1,565.50 $735.00
__ 8/5/2025. 53 $1,565.50. _ $735.00
7/5/2025 $4 $1,565.50. _$735.00_
~ 8/5/2025 55 $1,565.50. $735.00.
9/5/2025 56 __ $1,565.50. 10 at $735.00 __
10/5/2025 57 _ $1,565.50 ___ $758.00.
11/5/2025 58° $1,565.50. «$758.00.
12/5/2025 59 $1,565.50 3at «$758.00
1/5/2026 60 GO at $1,565.50 _ Tat $82,331.19 60 at _
$93,930.00 $1,565.50. _ $118,995.19
_ CLM 002 __ CLM 202_ -
_ 1565.50 _

118995.19

60 at

 

 

 
